Title: To Alexander Hamilton from the Electors of Queens County, 19 February 1789
From: Electors of Queens County
To: Hamilton, Alexander


Jamaica [New York] February 19, 1789. Several “electors and freeholders” of the County of Queens on this date informed “the Committee of Correspondence of New-York” that they had received a letter “from some members of your committee.” As recommended by the New York Committee, the “electors and freeholders from Flushing, North Hempstead, Jamaica, and Newtown” had nominated Robert Yates for governor and Pierre Van Cortlandt for lieutenant governor.
